On Motions for Rehearing.
PER CURIAM.
We clarify that part of our original opinion in which we held that the evidence did not affirmatively prove continuous cultivation, use or enjoyment of the land by appellee clearly and satisfactorily enough to establish limitation by adverse possession under the law by saying that it was our purpose to hold that the evidence offered was insufficient to establish such a claim and not that the evidence offered was incompetent.
Motions for rehearing filed by appellant and appellee have both been duly considered and they are both overruled.